DAY, J.
In case an employe, in the discharge of the duties of his employment, is injured as a result of the unexpected violence of the forces of nature, to wit, “a destructive tornado,” where his duties do not expose him to a special or peculiar danger from the elements which caused the injury, greater than other persons in the community, such employe is not entitled to compensation under the Workmen’s Compensation Act. (Fassig v. State, ex rel., 95 Ohio St., 232, Industrial Commission v. Weigandt, 102 Ohio St., 1, approved and followed.)
(Allen Kinkade, Robinson, Jones and Matthias, JJ., concur.)